    Case 3:18-cv-16137-FLW-LHG Document 19 Filed 04/03/19 Page 1 of 1 PageID: 168



                                    KEVIN B. RIORDAN, ESQ., LLC
                                        A New Jersey Limited Liability Company
                                                  Counselors at Law

                                                20 Hadley Avenue
                                               Toms River, NJ 08753
                                                  732-240-2250
                                                Fax 732-240-3334
                                              kriordan@kbrlawfirm.com
Kevin B. Riordan * + ±                                                           Dina R. Khajezadeh

Gary P. McLean
* Certified by the Supreme Court of
New Jersey as a Civil Trial Attorney

+ New Jersey Institute of
Local Government Attorneys
Diplomate in Local Government Law

± R. 1:40 Court Approved Mediator
                                             April 3, 2019


 VIA ELECTRONIC FILING
 Honorable Lois H. Goodman, U.S.D.C.
 United States District Court of New Jersey
 402 East State Street
 Trenton, NJ 08608

              RE:     Saddy v. Seaside Park, et al.
                      Our File No.: 0100-053
                      Docket No.: 3:18-cv-16137-FLW-LHG

 Dear Judge Goodman:
        I hereby certify that I have served Initial Disclosures on behalf of defendant, Boyd, on April
 3, 2019, upon all counsel pursuant to Fed R. Civ. P. 26.

          Thank you for Your Honor’s courtesies and consideration in this matter.

                                            Respectfully submitted,
                                            KEVIN B. RIORDAN, ESQ., LLC

                                             /s/Kevin     B. Riordan
                                             Kevin B. Riordan
 KBR/kar
 cc:  Thomas J. Mallon, Esquire
      Thomas E. Monahan, Esquire
      Eric Harrison, Esquire
